Title: Thomas Jefferson to Jean Guillaume Hyde de Neuville, 31 October 1812
From: Jefferson, Thomas
To: Hyde de Neuville, Jean Guillaume


          Sir Monticello Oct. 31. 12. 
           Your favor of the 19th is just recieved, & I with pleasure inclose a letter of introduction for you to the President. I am an entire stranger to the present situation of the Military school at West point, to the number of candidates for places there, & the prospect of succesful application. while the principles of our government yield little indulgence to manifestations of partiality in it’s public functionaries, I am persuaded the President will feel all the favorable dispositions which these will permit to be shewn on the occasion of your application.  if it will give me sincere pleasure if my good wishes can contribute to procure you that the gratification of your desire and that an opportunity has occurred as well of serving your merit as of proving the sentiments of sincere friendship and respect which I shall ever retain towards Mde d’Houdetot your friend, to which I add the assurances of great esteem & respect for yourself. 
          
            Th:
            Jefferson
        